Citation Nr: 0429613	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 2000, for the grant of service connection for loss of use 
of the right hand.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist with arthritis 
prior to September 28, 2000.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for loss of use of the right hand due to right wrist 
injury with limitation of motion, right finger contractures, 
and chronic pain, swelling, and weakness from September 28, 
2000.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran initially requested that he 
be scheduled for a hearing before a Veterans Law Judge.  
However, the veteran later indicated in a March 2003 
statement that he wanted to cancel his hearing request.  
Therefore, his request for a hearing is withdrawn.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  On September 28, 2000, the RO received a letter from a 
private physician indicating that the veteran had a right 
hand disability as a result of his service-connected right 
wrist disability.  

3.  Prior to September 28, 2000, neither a formal nor an 
informal communication in writing was received from the 
veteran requesting service connection for a right hand 
disability.  

4.  For the period between July 31, 2000 and September 28, 
2000, there is no evidence that the veteran's right wrist was 
ankylosed.

5.  The VA Schedule for Rating Disabilities does not provide 
for an evaluation in excess of 70 percent for a disability 
involving a hand, and the veteran's right hand disability 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 
2000, for the grant of service connection for loss of use of 
the right hand have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.400 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right wrist with arthritis 
prior to September 28, 2000 have not been met.  §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2004).

3.  The criteria for an initial evaluation in excess of 70 
percent for loss of use of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.68, 4.71a, Diagnostic Codes 
5125, 5126 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation as well as an 
earlier effective date for his service-connected right hand 
and wrist disability.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in an 
October 2001 letter prior to the RO's adjudication of his 
claim for service connection for a right hand disability in 
July 2002.  The Board notes that the both issues on appeal 
involving the propriety of the initial evaluation assigned 
for a right hand disability and an earlier effective date for 
that grant are downstream issues from the grant of service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The October 2001 letter by the RO essentially 
advised the veteran to identify and submit evidence in 
support of his claims.  Although the VCAA notice letter did 
not specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Therefore, the record is complete and the case is ready for 
appellate review





III.  Earlier Effective Date Claim

The veteran claims that he is entitled to an effective date 
earlier than September 28, 2000, for the grant of service 
connection for a right hand disability.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

In addition, an informal claim may consist of a VA report of 
examination or hospitalization, and the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. § 
3.157(b)(1).  A claim may also consist of evidence from a 
private physician if such evidence is within the competence 
of the physician and shows a reasonable probability of 
entitlement to benefits although again, such reports 
generally are not accepted as original claims for service 
connection for disability.  38 C.F.R. § 3.157(b)(2).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The essential facts in this case are not in dispute.  On 
September 28, 2000, the RO received a letter from D.E., M.D., 
stating that the veteran suffered from a right hand 
disability as a result of his service-connected right wrist 
disability.  The RO accepted Dr. D.E.'s letter as an informal 
claim for service connection for a right wrist disability.  
38 C.F.R. § 3.157(b)(2).  This claim ultimately resulted in 
the grant of benefits.  In a July 2002 decision, the RO 
granted service connection for a right hand disability as 
secondary to a right wrist disability, effective September 
28, 2000.  The veteran appealed that decision with respect to 
the effective date.  

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than September 28, 2000, the 
date the RO first received what the RO identified as the 
veteran's informal claim for service connection.  The Board 
has thoroughly reviewed the record but is unable to find any 
document prior to September 28, 2000, which could be 
construed as a formal or informal claim for service 
connection for a right hand disability.  Essentially, prior 
to September 28, 2000, the record contains no correspondence 
from the veteran or other document concerning a right hand 
disability.

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for an effective date earlier 
than September 28, 2000, for the grant of service connection 
for a right hand disability.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Hence, the appeal is denied.



III.  Increased Evaluation for Right Wrist Disability

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his service-connected right wrist 
disability.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim 

The Board points out that the adjudication of this claim 
involves only a two month period.  In this regard, the Board 
issued a final decision on July 31, 2000, which denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for his right wrist disability.  Hence, any date 
of increases cannot precede July 31, 2000.  The RO accepted a 
letter from a private physician on September 28, 2000, as a 
claim for increased compensation benefits.  In a December 
2002 decision, the RO combined the veteran's disabilities 
involving his right hand and right wrist and assigned a 70 
percent evaluation, effective September 28, 2000.  Therefore, 
the Board need only adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for a right wrist 
disability from July 31, 2000 to September 28, 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

This veteran's right wrist disability was evaluated as 10 
percent disabling under Diagnostic Code (DC) 5010, which 
provides that arthritis due to trauma and substantiated by X-
ray findings is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

Limitation of motion of the wrist is evaluation under DC 
5215.  This code provision authorizes a maximum 10 percent 
rating for limitation of motion of the wrist (major or minor) 
if dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, DC 
5215.  The Board also points out that full range of motion 
for the wrist is considered to be dorsiflexion to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2004).

As the veteran is receiving the maximum evaluation under DC 
5215, the Board must consider the application of DC 5214, 
which provides for higher evaluations for ankylosis of the 
wrist.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

Under DC 5214, a 30 percent evaluation is assigned for 
favorable ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.  A 40 percent evaluation is assigned for 
ankylosis of the major wrist in any other position, except 
favorable.  A 50 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.  See 38 C.F.R. § 4.71a, DC 5214.

The Board notes that there are no records showing that the 
veteran's right wrist was ankylosed from July 31, 2000 to 
September 28, 2000.  Consequently, the Board finds that DC 
5214 is not for application.  In this regard, the Board notes 
that there are no medical records dated during this brief 
two-month period that pertain to the veteran's right wrist 
disability.  The only relevant evidence during this period is 
the September 28, 2000 letter from D.E., M.D., which indicted 
that the veteran suffered from pain with movement in his 
right hand and wrist.  This statement clearly negates a 
finding that the veteran's wrist was ankylosed.  Thus, since 
the veteran's right wrist was not ankylosed during this two-
month period, an evaluation in excess of 10 percent for the 
veteran's right wrist disability is not warranted under DC 
5214.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss cause additional 
disability must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59. However, consideration of functional loss due to pain 
is not required when, as in this case, the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent his service-connected right wrist 
disability from July 31, 2000 to September 28, 2000.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

IV.  Increased Evaluation for Loss of Use of the Right Hand

In a July 2002 rating decision, the RO granted service 
connection for a right hand disability secondary to a right 
wrist disability associated with residuals of a right wrist 
fracture with arthritis.  The RO assigned a 50 percent 
evaluation, effective September 2000.  This appeal ensued 
after the veteran disagreed with the 50 percent evaluation.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the December 2002 decision, the RO combined the veteran's 
right hand and wrist disabilities and recharacterzied the 
issue on appeal as loss of use of the right hand due to right 
wrist injury with limitation of motion, right finger 
contractures, and chronic pain, swelling, and weakness.  The 
RO then assigned a single 70 percent evaluation, effective 
September 2000.  Therefore, the issue on appeal is 
entitlement to an initial evaluation in excess of 70 percent 
for loss of use of the right hand due to right wrist injury 
with limitation of motion, right finger contractures, and 
chronic pain, swelling, and weakness. 

The Board finds that there is no legal basis to assign an 
evaluation in excess of 70 percent for the veteran's 
disability due to loss of use of the right hand.  VA 
regulation provides that the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68.  The veteran is currently 
receiving 70 percent for his disability due to loss of use of 
the right hand, which is the maximum allowed for amputation 
of the hand or amputation of all five digits of one hand.  
4.71a, DC's 5125, 5126 (2004).  An evaluation higher than 70 
percent is not warranted unless evidence shows loss of use of 
the upper extremity above insertion of pronator teres.  See 
38 C.F.R. § 4.71a, DC 5123 (2004).  Since the veteran's 
disability does not extend beyond his wrist, the claim for a 
schedular evaluation higher than 70 percent must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive of 
the issue, the claim must be denied because of a lack of 
entitlement under the law).

The Board also finds that there is no basis to refer the 
claim to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  There is simply no evidence that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R.
§ 3.321(b)(1).  The evidence shows that the veteran has been 
retired for many years because of his age.  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim of entitlement to an effective date earlier than 
September 28, 2000, for the grant of service connection for 
loss of use of the right hand is denied.  

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the right wrist with 
arthritis prior to September 28, 2000 is denied.  

The claim of entitlement to an initial evaluation in excess 
of 70 percent for loss of use of the right hand due to right 
wrist injury with limitation of motion, right finger 
contractures, and chronic pain, swelling, and weakness is 
denied.


REMAND

In a December 2002 rating decision, the RO denied the 
veteran's claim for a TDIU.  The veteran disagreed with that 
decision in correspondence dated March 2003.  This clearly 
constitutes a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.302 (2004).  To date, however, the RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to a 
TDIU.  The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



